As filed with the Securities and Exchange Commission on October 20 , 2009 Registration No. 333-162337 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 4 To Form S-1 on FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4857782 (I.R.S. Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3
